 BURDETT OXYGEN CO. OF CLEVELAND, INC.19BurdettOxygen Co. of Cleveland,Inc. and Local 414,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America. Case25-CA-6002August 23, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOcomplaint issued January 31, 1974, presenting allegationsthat Burdett Oxygen Co. of Cleveland, Inc., hereinafter re-ferred to as the Respondent, committed unfair labor prac-tices within the meaning of Sections 8(a)(1) and (3) and 2(6)and (7) of the Act. Respondent filed a timely answer deny-ing that it committed the violations of the Act alleged. Rep-resentatives of all parties were present and participated inthe hearing.Based on the entire record, including my observation ofthe witnesses, and after due consideration of the argumentspresented in the briefs filed by the General Counsel and theRespondent, I make the following:On May 13, 1974, Administrative Law Judge JennieM. Sarrica issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed limited ex-ceptions and a supporting brief, and Respondent filedlimited exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Burdett Oxygen Co. ofCleveland, Inc., FortWayne, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.'The Administrative Law Judgefound it immaterialthat Porubsky, themanager ofCleveland's cylinder controldepartment,may have"raised thecry" tofire Blantonand thatParsonspronouncedthe decision for termina-tion.We donot agree.Personneland LaborRelationsDirectorParsons hasthe authority to discharge employees.Parsons' testimony indicates that hisdecisionto dischargewas based on his discussionwith Porubskyand Mrs.Collins'earlier letter suggesting Blanton's discharge even though Parsonswould not have dischargedBlanton without conferring with Hutchens. Thesecircumstancestendto suggest that Blanton's discharge resulted from herdeficiencies as anemployee andnot from her signing of the union card.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Upon duenotice, this proceeding under Section 10(b) of the NationalLabor Relations Act, as amended (29 U.S.C. 151,et seq.),hereinafter referred to as the Act, was tried before me atFortWayne, Indiana, on March 20, 1974, pursuant to aFINDINGS OF FACTI. JURISDICTIONRespondent, an Ohio corporation with its principal officeat Cleveland, Ohio, and facilities located in various otherStates ofthe UnitedStates, including the Fort Wayne, Indi-ana, facility involved herein, is engaged in the manufacture,sale and distribution of bottledgases,oxygen, and relatedproducts.During the preceding 12 months, a representative period,Respondent manufactured, sold and shipped from the FortWayne facility products valued in excess of $50,000. Duringthe sameperiod, Respondent purchased, transferred, anddelivered to the Fort Wayne facility directly from Statesother than the State of Indiana, goods and materials valuedin excessof $50,000.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE UNIONRespondent admits, and I find, that Local 414, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, the Charging Party,hereinafter referred to as the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe General Counsel seeks to establish that Respondent,through branch manager,James Hutchens,unlawfully in-terrogated union steward,Mike Harshbarger,and discrimi-natorily discharged,and refused to reinstate Linda Blan-ton, because the latter attempted to join the Union.The Union is the collective-bargaining representative ofa unit of plant employees at the Respondent's Fort Waynefacilitywhich includes dockmen,warehousemen,truck-drivers,and counter salesmen but does not include officeclerical employees.Blanton was employed May7, 1973,'as a general officeclerk in the Fort Wayne Branch.She was discharged onDecember 7, by Hutchens.The reasons given Blanton at thetime of discharge were that she was costing the companymoney with the demurrages which were being returned1All dates are in 1973.213 NLRB No. 9 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Cleveland office to be corrected and that Hutchensfelt she just was not suited for the job.Just before Thanksgiving Blanton inquired of Harshbar-ger concerning details of union membership benefits andasked him for a membership application. Harshbarger re-minded her that there was no classification for her in thecontract .2 Blanton asserted she felt they were discriminatingagainst her, so Harshbarger, after talking to Union Busi-ness Agent Thomas M. Jones, gave Blanton the applicationcard. That evening Blanton called Jones to discuss her in-tention to file the application. When Jones indicated he didnot believe there was a classification for her,Blanton re-minded him that Gene Salgo did clerical work and he wascovered by the contract.' Jones then stated that he had beenlooking at the contract whiletheywere talking and thatthere might be a classification for her, so she should com-plete and turn in the application. Blanton did so, and onMonday, December 3, dated and gave the completed appli-cation to Harshbarger who arranged for Jones to pick it upon Friday, December 7.One afternoon near the middle of that week, Hutchenscame out to the dock and asked Harshbarger if Blanton wasplanning to join the Union. Harshbarger told Hutchens thatitwas a possibility. Hutchens stated that Blanton would notbe able to join because she was an office worker. Harshbar-ger stated that this decision would be between the Unionand Blanton .4 Harshbarger did not mention this conversa-tion to Blanton.After her discharge at the end of the workday on Friday,December 7, Blanton contacted Harshbarger, reportedwhat had happened and asked him to contact the businessagent. As a result of various phone calls and discussionsbetween them, and a phone call by Jones to Hutchens, ameeting was set for Monday morning, December 10. Duringthe phone conversation, and later at the meeting, Hutchensdenied that Blanton was discharged because of her interestin joining the Union, and he refused to reinstate her.52 In JulyBlanton had inquired of Harshbarger whether shecouldjoin theUnion.Harshbarger gave her an application but told her the Union had noclassification for her andany actionon her application would have to waituntil theend ofthe contract term,which Blanton understood to be sometimein November.Believing it useless, Blanton did not complete the applicationcard for membership at that time.3GeneSalgo worksat a counter which is located in the vicinity of theoffice,outsidethemanager's office and near the desks of the office staff.Hutchens testified that he overheard a statement through the door of hisoffice that the office girls were going to become members ofthe Union.Because of this Hutchens went out to Harshbarger and, in a joking manner,said"I understand you're going to have females as local members." Hutchensadmitted that he did ask specifically about Blanton and that Harshbargerreplied,"Yes, sheasked for acardand I turned it overto Tom Jones."Hutchens further testifiedthat he treatedit in a joking manner when he spoketo Harshbarger,but itwas not a joke to him if it were true.5At the December 10 meeting attendedby Hutchens, Jones and Harshbar-ger, Jones asked Hutchens if he was holding to the discharge and Hutchensreplied in the affirmative.He told the Union representatives he had dis-charged Blanton because she madetoo manymistakes on billing and wasincompetent. Jones askedwhetherHutchens was aware that Blanton hadsigned theUnion card.Hutchens denied such knowledge,and asked Joneswhether Blantonhad alreadysigned the cardor hadsigned it afterwards andbackdatedit.(AccordingtoHutchenshe toldJones he had not receivedconfirmation, that he had only "heardscuttlebutt.")Jones asked Hutchenswhether he had given Blantonany oralor written warnings.Hutchens assert-ed he had talked to her and had a file of notes and records of her mistakes.However, he did not showthe Unionrepresentative the file. Jones asked whyRespondent contends that Blanton was discharged forher incompetency in all phases of her work which persistedduring her entire employment period and that her workdeteriorated until upon the insistence of the Cleveland of-fice because of recent gross errors the decision was made inCleveland to terminate her employment. Respondent as-serts that the timing of the discharge in relation to herinterest in joining the Union was purely coincidental.-In view of the nature of Respondent's defense,it is neces-sary to review Blanton's entire work history. As a generaloffice employee, Blanton's duties were to call gas customersand take their orders for the next day's deliveries, and toanswer all incoming calls. She also did filing and sometyping, posted all invoices on customer demurrage sheets,and at the beginning of each month, computed the demur-ragesand sent them to the Cleveland office for review andcustomer billing. During the first month of her employment,Blanton began learning how to post the invoices onto thedemurrage sheets, along with her other duties. She handledthe monthly computation of the demurrage sheets for thefirst timein early July covering demurrages for the monthof June. Hutchens' wife, who had handled the demurragesin June for the month of May, and who worked part timeperformingfiling, typing, and coding of invoices, was pre-sent during the July demurrage computation period for 2 or3 days and tried to explain the procedure. Manager Hutch-ens was unable to help Blanton with these. He told her hedid not know how to do them and that they would drive himcrazy. He promised to have someone from Cleveland cometo train her, but this was not done.6The demurrage work required keeping track of and post-ing the number, by size and product, of all cylinders takenout of and returned to the company; computing the numberof cylinders outstanding for each customer 7 for purposes ofcharges and cylinder rentals; and submitting the monthlydemurrage sheet containing those computations to the cyl-inder control section in Cleveland. There, after review andcorrections where needed were made, the information wasfed into a computer for billing purposes after which a copyHutchens had givenher araise if Blanton was such an incompetent employ-ee. Hutchens stated that the raise was to encourage her to improve. Jones toldHutchens he would have to turn the matter over to the Labor Board andHutchens told Jones to do whatever he had to do.6 There is no explanationwhyMildred Savoy, the other office worker, whoknew how to do the demurrages and who would answer specific questionsasked by Blanton, did not, and was not assigned to train Blanton. I do notcredit testimony by Robert L. Porubsky, cylinder control manager in Cleve-land, that when he andthe formermanager, Ann Louise Collins,were in FortWayne auditing the invoices and taking inventory of the cylinders at theplant, Collins trained Blanton. It is contrary to all other evidence, includinghis own statement of what they were doing in Fort Wayne at that time.Hutchens verifies that they were occupied in taking inventory and checkingpostings of the invoices. Hutchens also testified that he had later requestedPorubsky to come back to Fort Wayne and give Blanton some training.iWhen Blanton began doing the demurrage work there were around 800accounts of which 700 were on lease arrangements. During the summerRespondent arranged with a distributor to take over a substantial number ofthe accounts. After the transfer there remained about 500 accounts of whichmonthly demurrage statements were required for about 225. The Fort WayneBranch still remained one of the major facilities in account activity rankingfifth highest in the entire corporation in volume of inventory and sales. Thework Blanton was doing on the demurrages entailed the control and invento-ry of between 11,000 and 13,000 cylinders at the facility which handlesapproximately 96,000 cylinder turnover a year. The average cost of a cylinderis inexcess of $50 each. BURDETTOXYGEN CO. OF CLEVELAND, INC.21of the demurrage sheet was mailed to the customer. Errorsfound on demurrage sheets were noted in pencil and thesheets were returned to the originating branch for correc-tion.Porubsky, who at that time was Collins' assistant, re-viewed Blanton'swork.He telephoned Blanton and pointedout her errors on demurrage sheets,explaining what sheshould have done in each case. He also promised her hewould come to Fort Wayne and give her some training whenhe could arrange the time, but he never came.Whenever she made a mistake,Blanton became con-cerned and would make this fact known to Hutchens whowould say "You're doing fine-no problem." Mrs. Hutch-ens also told Blanton she was doing "a tremendous job" andtold the same thing to Blanton's husband. When the demur-rages came back from Cleveland for correction, Hutchenswould merely tell Blanton to correct them and send themback. At one time he told her that girls at other brancheswith 4 and 5 years of experience still made mistakes andreceived demurrages back to be corrected. With respect tomistakes in computation,Hutchens told Blanton to slowdown; she was going too fast and this was the reason shewas making those mistakes.Between May and August Blanton frequently brought upthe subject of her pay. She testified that she did not exactlyask Hutchens for a raise but she would "tease" him aboutthe amount of her pay. An example of this teasing was anoccasion when she asked Hutchens in passing whether shewould make more money if he were to move her desk overinto the plant. Hutchens just laughed. On August 8, Hutch-ens filled out a form requesting a raise for Blanton whichshe received effective September 1. On this form Hutchensstated:This girl isgreat in demurrages and shows a great dealof companyconscientousness[sic]. She deserves morepay.Later that month, while complimentingBlanton on herwork, Hutchens told her he had put in for a raise for her butdid not know how much it would be. He also told her thatinMarch 1974 she would get another raise, which she un-derstood would be automatic.One Friday late in August, Blanton left a note in Hutch-ens office giving him a 1-week notice of her intent to leavethe job, stating as the reason constant friction between herand Savoy. On Monday morning Hutchens asked Blantonwhether he could talk her out of quitting. Blanton agreed tostay on the job. Later he asked Blanton to write out a listof the things that were causing friction between her andSavoy and give it to him and he would speak to Savoy whenshe returned from vacation.Collins sent a memorandum to Hutchens under date ofAugust 15. In this memorandum Collins set forth the typesof errors Blanton was making and concluded:Hutchens did not tell Blanton about this letter. Instead, hemade a list of the examples given as to the types of errorsBlanton was making and gave them to her as items to checkwhen doing the demurrage sheets. As they appear in Collins'memorandum, the criticisms of Blanton's work were:... most of the errors are due to carelessness andprobably not knowing exactly how to compute the de-murrages and not just error in figures as you thought.1) If she proved her balances,she would have caughtmost of her own errors,or at least have known some-thing was wrong.2) Thedemurrages come thru out of alphabeticalorder.She has said,since that is the way she receivesthem so that is the way she is returning them. Thisanswer makes no sense,as you do not skip around andcompute your demurrages.3) She is not stapling her pages together when acustomer has more than one page.4) She is forgetting to put customer code numberson some of the demurrages.This is veryimportant.5) She is not separating her NONES from the monies.6) She forgot to tape the monies and count her mon-ey customers.7) She is not changing the invoice numbers to cor-respond with her first sheet.Collins retired in mid-September. Porubsky assumed herposition on September 1. Sometime shortly after Porubskytook over there was a telephone conversation betweenPorubsky's secretary and Blanton which Blanton foundvery disturbing. She was being questioned about a matterconcerning which she had no knowledge. Blanton soughtout Hutchens and related the conversation to him. It devel-oped that the subject matter pertained to certain files inSavoy's possession. Hutchens told Blanton everything wasall right, he would take care of the matter. After that inci-dent Hutchens stopped Cleveland from making any morecalls to Blanton with respect to her demurra es,insistingthat all comments come to him and in writing.Blanton didspeak with Collins just before the latter retired. In thatconversation Blanton asked Collins several questions shehad about demurrages. Collins was very helpful and cordial,reassuring Blanton by stating that she had been with thecompany 24 years and still became confused and mademistakes.Blanton testified that she had reason to believe a certainamount of friction developed between Hutchens and Po-rubsky which may have been over her work. Hutchens hadstated to her that he was keeping a file on Porubsky, whichto her knowledge contained different memoranda Porubskyhad sent Hutchens, and that when Porubsky came to FortIdo not think she is acquiring the computation orprocedure very quickly. Perhaps if you hired anothergirl and we started from scratchagain,we would bemuch further ahead.! I am not convinced by Blanton's assertion that she made no complaintsto Hutchensabout Porubsky's telephone calls concerning her mistakes on thedemurrages, and that she was not upsetby thosecalls. The single call fromhis secretarywould hardlyaccount for the breadth of the action taken byHutchens in cutting off all calls from Cleveland to Blanton. 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDWayne he was going to change Porubsky's way of thinking.In November, Porubsky returned 3 demurrages for correc-tion on which neither Blanton nor Savoy could find anerror.Hutchens told Blanton to photocopy these for thePorubsky file and return the demurrages to Cleveland.Blanton asserted that although Hutchens gave her con-structive suggestions on how to improve her demurragework, he never criticized her work in any way, and that noone elsecriticized her work to her knowledge. She wasaware that after Porubsky took over from Collins the rela-tions with Cleveland changed and Hutchens started receiv-ing a lot of memoranda regarding her work. Blanton alsotestified she thought it would be fair to say that Hutchensdefended her in her work throughout her employment, butwhen he fired her, Hutchens did not tell her he was doingso on directions from Cleveland.With respect to her demurrage errors, Blanton testifiedshe kept no records of the number each month but did recallthat there were 29 or 30 mistakes the first month and thatone month her errors were as low as 7. Hutchens testifiedthat errors in July for Blanton's first month were heavyinvolving 18 accounts. Hutchens did not know the numberof accounts returned for correction from Cleveland for theintervening months but testified that errors for Blanton'slast reports covering November sales totaled 12 which in-volved 7 accounts-5 of them returned from Cleveland asecond time because they were still incorrect.Hutchens testified that the reason for Blanton's dischargewas her incompetency in the work on demurrages. Howev-er, he promptly started adding other areas of imcompetenceas additional reasons until the list encompassed her everyduty, asserting between each addition that he had named allof the reasons for her discharge. He listed as a secondaryreason her attitude. Hutchens asserted that Blanton couldnot get along with many of the customers in the phoneconversations because she was in a bad mood once or twicea week, every week, and that he overheard her speaking tocustomers in an inconsiderate manner.However,admitted-ly, throughout the entire period of her employment he didnot mention this to her. At another point in his testimonyHutchens stated that Blanton had a good personality andcould speak well to customers, then added, when she was ina good mood. Incompetent typing was listed as one of thereasons for her discharge. Later her typing was excused onthe ground that she was not trained as a typist. AlthoughHutchens did not criticize Blanton's work, and when de-murrages were returned he only told her to go through themand correct them, he did once write her a note stating hererrors were primarily because she was not proving her bal-ances and that she was not taking enough time and notslowing down.When Hutchens received a memorandum from Collinssuggesting that Blanton be replaced,according to his testi-mony, Hutchens told her he thought Blanton had the poten-tial to be a good employee and needed only additionaltraining from his wife and Porubsky. However, he did notarrange for Mrs. Hutchens to give Blanton further training,nor did Porubsky come to Fort Wayne to do so. Hutchensalso testified that he first became aware of Blanton's defi-ciencieswhen he received the Collins memorandum. Laterhe testified that Blanton did not improve after the initialtrainingby his wife when she was first employed, but on thecontrary her work deteriorated. He then contradicted thisby asserting that her bad attitude started in late August orSeptember and manifested itself particularly in her perfor-mance of work on demurrages in which she assumed thestance of"I will do the best I can and the heck with the restof it." It was an attempt on his part to use psychology thatcaused him to request a raise for her. Hutchens testified thathe lied in thestatementshe made on the form recom-mending theraise forBlanton andthat he asked for the raisefor her to try to make her want to work. Significantly, therequest isdated August 8, well before the time of the assert-ed change in attitude.Hutchens gave as the reason he did not dischargeBlantonas soon ashe learned of her deficiencies the fact that Porub-sky was new in his position and Hutchens felt he wasgettingsecond-hand information from Porubsky. This was the rea-son he required Porubsky to direct all calls and memorandaon the demurrages to him. At another point Hutchens as-serts that he was trying to help Blanton by keeping thephone calls by Porubsky from her so he had those callsdirected to him as well as all of the memoranda, so that hecould calmly explain to Blanton what the problem was.Hutchensasserts hedefendedBlanton'swork monthly andhad many hostile phone conversations with Porubsky re-garding the matter until December after he received theerroneous demurrages back from Cleveland for the secondtime.Hutchensstatesthat it was then he decided he couldno longer tolerateBlanton's continuing mistakes.With respect to the December demurrage sheets, Hutch-ens statesthat Porubsky called him on December 4, andadvised him that several of Blanton's demurrages were stillincorrect and were being returned. In that phone conversa-tion Porubsky strongly advised that Blanton be discharged.Hutchens waited until the rejected demurrages arrived onDecember 6, then called Jack Parsons, personnel and laborrelationsdirector in Cleveland. Hutchens told Parsons ofBlanton'swork performance and of Porubsky's recommen-dation, and stated he was seeking Parsons' approval. Par-sons decided Hutchens should dischargeBlanton.Hutchens denied he told Parsons he had knowledge ofBlanton's interestin joining the Union, or that her indicatedinteresttherein had anything to do with his recommenda-tion to Parsons.Porubsky testified that when they receive the demurragesin Cleveland they have no way of knowing whether theitems areposted from the proper invoices and in the propercolumns; they can only check the computations and haveto assumethat the invoices have been properly posted. Healso assertedthat Respondent does have a 3-day trainingarrangementfor demurrage clerks.Porubsky labeled Blanton's work as terrible and the worstin the corporation. He asserted that her mistakes exceededthose of.any other branch and that for one month they9 Still athird version is that Hutchens and Porubsky had words overBlanton in Septemberbecause Porubskywas not using ethics inhis construc-tive criticism, he was not beingvery cool in hispresentation on the phone,and he was causing Blantonto become very upset, and thistogetherwith theincident involvinghis secretaryand the expenseinvolvedcaused him to putan endto the direct calls toBlanton.He also requested writteninstructionsfor demurrageswhich Porubsky later directed to all branchmanagers. BURDETT OXYGEN CO. OF CLEVELAND, INC.23exceeded those of all 15 branches. He called Blanton at-tempting to explain to her the errors he had found butBlanton was not receptive to criticism and became irritated.In September a heated discussion between Blanton and hissecretary was followed by a call from Hutchens expressinghis discontent with Porubsky's vocal criticism of Blanton.Hutchens told Porubsky he wanted Porubsky to go thereand train Blanton, and that further communications ondemurrages should go through him.Subsequent discussions between Porubsky and Hutchensbecame heated because Porubsky was very irritated withBlanton's mistakes which he viewed as very careless. Onthree or four occasions Porubsky called to the attention ofParsons his dissatisfaction with Blanton's work, stating onlyhis opinion as he had no authority to recommend Blanton'sdischarge.WhenBlanton's mistakes were so numerous forNovember and some had to be sent back a second time,Porubsky called Hutchens and told him this just could notbe tolerated any longer. He requested that Hutchens dis-charge Blanton. Porubsky also made it a point to see Par-sons on December 5, and inform him of the problem. Hestated to Parsons that he could not put up with the problemany longer and requested Parsons to dismiss Blanton.Parsons, who testified that he very seldom is called intothe picture but that he saw the papers when Blanton washired, he had received a copy of the Collinsmemorandumrelating to the demurrage errors at the Fort Wayne Branch,he approved the raise for Blanton in August, stated thatPorubsky had expressed his dissatisfaction with Blanton'sperformance and reported he had made this known toHutchens who had not seen fit to take any action, thereforehe was asking Parsons to intercede. Thus, when Hutchenscalled him on December 6, he was well aware of the situa-tion. However, he waited until he received Hutchens' opin-ion of Blanton's work before he made his decision thatBlanton should be discharged.Parsons further testified that there is a requirement for hisapproval before any employee can be discharged except incases of theft or drunkenness, and that Respondent doeshave a 60-day probationary period within which most em-ployees who are not performing up to Respondent's stan-dards are dismissed. Finally, he first learned that Hutchensknew of Blanton's interest in the Union sometime after theDecember 10 meeting between Hutchens and the Union.Analysis and ConclusionsHutchens' undisputed interrogation of the Union stewardconcerning Blanton's attempt to join the Union clearly es-tablishes his knowledge of Blanton's union activity. Withrespect to whether the interrogationitselfwasunlawful, itmay well be argued that in content as well as context thisinterrogation could not reasonably be regarded as coercionof the union steward. However, the Act prohibitsinterfer-ence as welland I find that Hutchens, by injecting hisinquiry and opinion into the matter of whether Blantondesired to or would be able to join the Union, technically,was interfering with the protected rights of his employees.By doing so Respondent violated Section 8(a)(l) of the Act.Turning now to the question of the alleged Section 8(a)(3)violation, I do not credit Hutchens as a reliable witness, notonly because of his demeanor but also because of the num-erous internal inconsistencies appearing in his testimony-several instances of which are set forth above. Therefore, Iaccept his testimony only where it is consistent with orcorroborated by the testimony of credible witnesses. Porub-sky clearlyis inclined to gross exaggeration and allowancesare made for this characteristic in evaluating his testimony.Also of some significance as an indicator of the probabili-ties of what occurred is the particular personality character-istics displayed by variouswitnesses,particularly Porubskywho revealed a positive aggressiveness to the point of beingsomewhat abrasive and Blanton who appeared to be highlysensitive and who displayed impatience, alertness of mind,quickness of speech and a tendency to answer questions tothe point even before they were completed.The testimony leads me to conclude that Blanton was avery fast worker, with a good personality for dealing withcustomers in taking telephone orders, and that she was asubstantial asset as a general office clerical employee. Shewas able to perform all the many details of her job assign-ments even without the initial special 3-day training gener-ally given for handling demurrages and, in addition, wasable to handle other duties as assigned without training, e.g.,preparation of the payroll on three occasions although thiswas a major part of Savoy's job. Blanton's greatest failingwas that she worked so fast that she made needless andcareless errors, a telling example of which is the fact that onthe membership application card which she submitted tothe Union she gave her year of birth as 1973. This failingwas compounded by the fact that Blanton was sensitive andeasily upset, and had to deal with Porubsky who, no doubt,was aggressive rather than diplomatic in pointing out hererrors.On the other hand, Blanton's speed, willingness towork, and ability to handle whatever work she wasassigned,made her appear to Hutchens as potentially a very valuableemployee worth special effort and handling. He thereforewent to great lengths to satisfy her sensitivity in the officeand to shield her from outside criticism. This brought aboutthe situation wherein his will to run his own shop was pittedagainst Porubsky's aggressiveness in venting his aggrava-tion with the needless errors-or more accurately failures 10-of Blanton to follow prescribed form in presentation ofher monthly demurrage summaries.I reject Hutchens' claim of incompetence in practically allareas of job performance as the causes for Blanton's dis-charge, either over the entire period of her employment orover any more current period. The very multiplicity of as-serted reasons and Hutchens' equivocation with respectthereto makes all of them suspect. However, the evidence ofpersistent difficulties in relation to Blanton's handling ofdemurrages is too well documented and too consistent to benegated by Hutchens' deficiencies as a witness. I find thatthese problems were real.It is possible that the return for the second time tt of the10 ThatBlanton's so called errors involved more form and procedure thancalculations is indicatedby the typesof errorscovered by Collins'August 15,memorandum; the typeof instructions issued at Hutchens'request in No-vember by Porubsky;and, the bulk of the memorandasent by Porubsky toHutchens concerning Blanton's reports.11Of thesix demurrage memoranda dated December 4, from PorubskyContinued 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDsame accounts for correction of November errors in demur-rages was sufficient to cause Hutchens to give up the standhe had taken against Porubsky's telling him how to run hisbranch, which was a dispute grounded in the demurrageerrors being returned from Cleveland. I do not believe thevalidity of this claimed reason for the discharge is negatedby the fact that at the time of discharge Hutchens toldBlanton her mistakes were costing the company too muchmoney, and the failure of the evidence to establish thatHutchens had any idea that her errors had in fact beencostly. In this connection it is noted particularly that Porub-sky testified that Cleveland had no way of knowing whetherthe invoices had been properly posted onto the demurragesummaries.No audit had been made to determine whetherall sales and rentals were being correctly reported and therewas no showing that any of her errors in computation hadslipped by Cleveland into the billing process to thecompany's detriment or otherwise.It is immaterial that Porubsky may well have been the onewho raised the cry, "fire her", and that Parsons was the onewho pronounced the decision for termination. Equally irrel-evant is the question of whether either Parsons or Porubskyhad actual or presumptive knowledge that Blanton had onlyrecently displayed interest in joining the Union and thatHutchens had gained knowledge thereof. For, Porubskyadmittedly had no authority to recommend Blanton's dis-charge, and Parsons admittedly would not have taken anyaction on Porubsky's urging without the call from Hutchensand his recommendation. Hutchens clearly was the movingforce in the discharge.Hutchens' specific knowledge, as pointed out above, wasgained by his unlawful interrogation of the Union steward,and the timing of the discharge in relation to when hegained that knowledge makes his action highly suspicious.The question remains whether his interrogation also estab-lishes antiunion animus necessary to support any inferencethat Hutchens would not have called Parsons for approvalof the discharge but for Blanton's recent union activity.The Board has steadfastly held to the view that unlawfulmotivation is a necessary element and although antiunionanimus is an inference it must be based on substantial evi-dence, not mere suspicion.12 The Supreme Court definedsubstantial evidenceinN.L.R.B. v. Columbian Enamelingand Stamping Company, Inc.,306 U.S. 292, 300 (1939), thus:Substantial evidence is more than a scintilla and mustdo more than create a suspicion of the existence of thefact to be established.Itmeans such relevant evidenceas a reasonable mind might accept as adequate to sup-port a conclusion... .Ido not believe that the isolated instance of curiositysatisfaction indulged in by Hutchens, either in content orreceived by Hutchens on December 6, three indicate that they covered de-murrage accounts that previously had been returned for correction,one wasan inquiry concerning a missing account previously returned,one was forverification of a customer's address and one involved identification of thesizes of cylinders involved.12 SeeBonnPacking Co.,Inc., 208 NLRBNo. 45 (1974).context, reveals antiunion animus sufficient to establish anunlawful motive. As I weigh the evidence, this is a closequestion. I also realize that reasonable minds do differ, butit is the General Counsel's burden to tip the scale with apreponderance of evidence. I cannot find that preponder-ance sufficient to support antiunion animus, even though,as found above, Respondent committed a technical viola-tion of Section 8(a)(1). Accordingly, I do not find a violationof Section 8(a)(3) and shall recommend dismissal of thecomplaint with respect to that allegation.Upon the foregoing factual findings and conclusions, Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 414, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of theAct.3.By engaging in interrogation, Respondent interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed them in Section 7 of the Act, in violationof Section 8(a)(1) of the Act.4.The aforesaid acts are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.5.Except for the foregoing, Respondent has committedno unfair labor practices under the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, Ihereby recommend that the Board issue the following:ORDER 13Burdett Oxygen Co. of Cleveland, Inc., Fort Wayne, Indi-ana, its officers, agents, successors, and assigns, shall, withrespect to its operations at Fort Wayne, Indiana:1.Cease and desist from interrogating, or in any like orrelated manner, interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organiza-tion, to form, join, or assist any labor organization, to bar-gain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,and to refrain from any and all such activities.13 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaivedforall purposes. BURDETT OXYGEN CO. OF CLEVELAND, INC.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Post at its place of business at Fort Wayne, Indiana,copies of the attached notice marked "Appendix." 14 Copiesof said notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 consecu-tive days thereafter, in conspicuous place, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words inthe notice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelationsBoard."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment25WE WILL NOT interrogate our employees concerningthe union activity of any employee or in any like orrelated manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to organize,form, join, or assist any labor organization; to bargaincollectively through representatives of their own choos-ing; to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection; or to refrain from any such activities.BURDETT OXYGEN CO. OFCLEVELAND, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, ISTA Center-6th Floor, 150 W.Market Street, Indianapolis, Indiana 46204, Telephone317-633-8921.